    Case 19-34054-sgj11 Doc 1746 Filed 01/15/21                       Entered 01/15/21 07:56:10                Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.




Signed January 14, 2021
______________________________________________________________________




                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS
                                          DALLAS DIVISION

                                                                       §
     In re:                                                            § Chapter 11
                                                                       §
     HIGHLAND CAPITAL MANAGEMENT, L.P., 1                              § Case No. 19-34054-sgj11
                                                                       §
                                          Debtor.                      § Related to Docket No. 1590

         ORDER GRANTING DEBTOR’S MOTION PURSUANT TO THE PROTOCOLS FOR
           AUTHORITY FOR HIGHLAND MULTI STRATEGY CREDIT FUND, L.P. TO
                                 PREPAY LOAN

                This matter coming before the Court on the Debtor’s Motion Pursuant to the Protocols

     for Authority for Highland Multi Strategy Credit Fund, L.P. to Prepay Loan [Docket No. 1590]

     (the “Motion”) 2 filed by Highland Capital Management, L.P. (the “Debtor”); the Court having

     reviewed the Motion, and the Court having found that (a) the Court has jurisdiction over this

     matter pursuant to 28 U.S.C. §§ 157 and 1334, (b) venue is proper in this District pursuant to

     1
       The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
     address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
     2
         Capitalized terms not otherwise defined herein shall have the meanings given to them in the Motion.

     DOCS_DE:232084.5 36027/002
     DOCS_NY:41774.4 36027/002
Case 19-34054-sgj11 Doc 1746 Filed 01/15/21             Entered 01/15/21 07:56:10       Page 2 of 2




28 U.S.C. § 1409, (c) this is a core proceeding pursuant to 28 U.S.C. § 157(b), (d) notice of the

Motion was sufficient under the circumstances, and (e) no party-in-interest filed an objection to

the Motion; after due deliberation, the Court has determined that the relief requested in the

Motion is necessary and essential for the Debtor’s estate and such relief is in the best interests of

the Debtor, its estate, and its creditors; and good and sufficient cause having been shown;

                 IT IS HEREBY ORDERED THAT:

        1.       The Motion is GRANTED, as set forth herein.

        2.       MSCF is authorized to prepay the Loan in full.

        3.       The Debtor is authorized to take all actions necessary to effectuate the relief

granted pursuant to this Order.

        4.       The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry notwithstanding the possible applicability of Bankruptcy Rules

6004(g), 7062, or 9014.

        5.       The Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation of this Order.


                                        ###End of Order###




DOCS_NY:41774.4 36027/002                         -2-
DOCS_DE:232084.5 36027/002
